Citation Nr: 0948471	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for kyphosis due 
to congenital Scheuermann's disease has been submitted.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a low back disability.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a low back disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 Regional Office (RO) in 
Seattle, Washington rating decision.

The Veteran had a local hearing before an RO hearing officer 
in July 2009.  The Veteran also had a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of each proceeding has been associated with the claims file.

The April 2007 rating decision reopened the claim of 
entitlement to service connection for kyphosis due to 
congenital Scheuermann's disease and denied it on the 
merits.  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  
Thus, the issue on appeal has been characterized as shown 
above.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back 
disability was originally denied in a February 1983 rating 
decision, which found the Veteran had a preexisting back 
disability that was not significantly aggravated by military 
service.  

2.  An unappealed September 1988 decision denied reopening 
the Veteran's claim for service connection for a back 
disability finding that no new and material evidence had been 
submitted.  

3.  Evidence received since the September 1988 rating 
decision does not raise a reasonable possibility of 
substantiating the claim. 

4.  The preponderance of the evidence is against finding that 
the Veteran has a current diagnosis of a left knee disability 
that is etiologically related to a disease, injury, or event 
in service.

5.  The preponderance of the evidence is against finding that 
the Veteran has a current diagnosis of a left hip disability 
that is etiologically related to a disease, injury, or event 
in service.

6.  The Veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The September 1988 decision that denied reopening the 
Veteran's claim for entitlement to service connection for a 
low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009). 
 
2.  Evidence received since the September 1988 decision is 
not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  A left knee disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

4.  A left hip disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

5.  The criteria for entitlement to a TDIU have not been met 
as a matter of law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in September 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The September 2006 letter informed the Veteran that his claim 
had been previously denied, and that new and material 
evidence was needed to substantiate the claim to reopen and 
described what would constitute such new and material 
evidence.  The letter also specifically explained the basis 
of the prior denial on the merits, and directed the Veteran 
to submit any new and material evidence relating his 
preexisting back disability to military service and medical 
evidence establishing a link between his preexisting back 
disability and an injury, disease, or event in military 
service.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.  Id.

The September 2006 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.    

With respect to the Veteran's claims for service connection 
for left knee and left hip disabilities, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  In this case, the Board concludes an examination is 
not needed.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of: (1) a current disability; (2) an in-
service event, injury, or disease; and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed in greater detail below, the Board believes that 
there is no credible evidence suggesting an association 
between any alleged current left knee or left hip 
disabilities and any event, injury, or disease in service.  
Specifically, there is no evidence of a competent in-service 
diagnosis of a left knee or left hip disability; no credible 
evidence of continuity of symptomatology from service; and no 
competent and credible evidence otherwise linking any current 
claimed left hip or left knee disability and the Veteran's 
military service.  Thus, VA is not required to provide the 
Veteran with a VA examination in conjunction with these 
claims.  With respect to the claim for service connection for 
a low back disability, the Board also notes that, until a 
claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence 

The Veteran claims he has a low back disability that was 
incurred or aggravated by his military service.  
Specifically, the Veteran contends that he injured his back 
during an incident involving the decoupling of a track from a 
tracked vehicle where the Veteran was holding the track and 
it fell.  The Veteran alleges he never had back problems 
prior to this incident and that he had continuity of low back 
pain from this incident.      
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).

Of note, for VA purposes congenital or developmental defects 
are not diseases or injuries within the meaning of the 
applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 
82-90 (July 18, 1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)) in essence held that a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexists a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constituted 
aggravation of the condition.  Congenital or developmental 
defects, as opposed to diseases, could not be service-
connected because they are not diseases or injuries under the 
law; however, if superimposed injury or disease occurred, the 
resultant disability might be service-connected.)

In a February 1983 rating decision, the RO denied service 
connection for a low back disability.  The Veteran's 
subsequent attempt to reopen his claim for service connection 
for a low back disability was denied in a September 1988 
letter.  The Veteran did not file a timely notice of 
disagreement (NOD) or otherwise indicate a desire to appeal 
the September 1988 decision to the Board.  As no 
correspondence was received from the Veteran within the 
appeal period perfecting his appeal with respect to the issue 
of entitlement to service connection for a low back 
disability, therefore, the September 1988 decision is final. 
 
At the time of the September 1988 decision, the record 
included service treatment records showing a diagnosis of 
kyphosis, due to Scheuermann's disease.  The records also 
showed that in early May 1963 the Veteran reported back pain 
with a five-day history.  The Veteran attributed the pain to 
an incident while working when he felt the back give, 
although he did not experience pain in the back until two 
days later.  The examiner noted increased kyphosis with 
tenderness at approximately T-10.  X-rays showed old 
Scheuermann's disease with rather severe deformities of the 
spine at the low dorsal level.  At that time, the Veteran 
reported back pain as a sophomore in high school that had 
been treated with manipulation and heat. 

A May 1963 narrative summary of a medical board noted that on 
examination the Veteran had an obvious increase in the 
kyphotic curve of the spine and a somewhat flattened lordotic 
curve.  X-rays of the spine revealed old Scheuermann's 
disease (juvenile epiphysitis) that had produced rather 
marked deformities of the low dorsal spine from T-8 to L-1.  
The bodies of the vertebrae were considerably deformed and 
there was also a loss of intravertebral space.  The Veteran 
reported tenderness at T-10 and T-11.  Based on the 
foregoing, the examiner stated that the Veteran did not meet 
the requirements for retention or the requirements for 
induction in the first place.  The examiner recommended the 
Veteran be medically discharged.  

Potentially relevant evidence received since the September 
1988 decision includes records from the Social Security 
Administration and from the Veteran's former employer, as 
well as multiple statements from the Veteran and his 
representative.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims his low back disability was 
incurred or aggravated by his military service.  As noted, 
for evidence to be new and material in this matter, it would 
have to tend to show that the Veteran's reports of low back 
pain in May 1963 during service constituted an incurrence or 
aggravation of a low back disability, or if the evidence 
otherwise showed an incurrence or aggravation of the 
Veteran's low back disability attributable to his military 
service.  The Board finds the evidence received since the 
September 1988 decision does not.

Specifically, an October 1982 private treatment record, not 
of record in September 1988, showed x-ray results 
demonstrating kyphosis of the lower thoracic spine with 
anterior wedging from T-9 through T-12 with associated 
degenerative joint disease.  The findings were found to most 
likely be secondary to prior Scheuermann's disease.  During a 
December 1982 industrial orthopedic consultation, the Veteran 
reported an injury in August 1982 to the low back.  The 
examiner noted review of the October 1982 x-rays and a CT 
scan and report.  Based on physical examination and the 
diagnostic tests of record, the examiner concluded that the 
Veteran's current low back disability was consistent with old 
Scheuermann's disease with degenerative disc disease.  The 
Veteran also had scoliosis with rotation of the spine to the 
right.  A private treatment record from March 1983 noted the 
Veteran reported gradual onset of low back pain with right-
sided predominance beginning in August 1982.

Thus, the medical evidence reflects that the Veteran has 
kyphosis, with old Scheuermann's disease that was first 
diagnosed during service.  However, that fact was known at 
the time of the last final denial of this claim.  The Board 
notes that none of the newly submitted medical evidence 
indicates the Veteran's low back disability was aggravated by 
his military service.  Indeed, the evidence of record serves 
to demonstrate the opposite.  The Board notes the March 1983 
treatment record wherein the Veteran reported low back pain 
onset in August 1982 and did not attribute pain onset to the 
May 1963 in-service incident discussed above or any other 
incident of military service.  Nor did the Veteran report 
continued pain or other symptomatology with respect to his 
low back from service, instead attributing pain onset from 
August 1982.  Thus, the only new evidence of record confirms 
the old evidence of record that the Veteran had a preexisting 
kyphosis of the spine due to pre-service Scheuermann's 
disease.  There is no indication in these records that the 
disability that preexisted service was aggravated by service 
or any indication of any other low back disability incurred 
or aggravated by the Veteran's military service.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].  There 
is no evidence of record that any medical professional has 
ever claimed the Veteran's low back disability was incurred 
or aggravated beyond the natural progression of the 
disability due to his military service.    

Furthermore, the Board has considered the Veteran's lay 
assertions that his low back disability was incurred in or 
aggravated by his military service.  In support of this 
contention, the Veteran reports that it was only after the 
May 1963 incident discussed above that he began to have 
problems.  However, at the time of the last final denial in 
1988, the Veteran had already specifically reported that his 
claimed back disability was due to an injury in 1963.  Thus, 
his assertions are essentially duplicative of previously 
submitted statements.

As noted, while the additional treatment records constitute 
new evidence, they are not material in that they do not show 
a possibility of substantiating the Veteran's claim.  Indeed, 
the new evidence serves to do the opposite.  Accordingly, the 
additional evidence received since September 1988 is not new 
and material and the claim may not be reopened.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for a Left Knee Disability and Left Hip 
Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 
 
Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As there is no evidence or claim that the 
Veteran was diagnosed with arthritis of the left knee or left 
hip in service or within one year of service, the above 
provision is not applicable. 
 
Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claims were pending before the regulatory 
change was made, the Board will consider the Veteran's claims 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

In order to establish direct service connection for a 
disability on a direct basis, there must be (1) medical 
evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  

The Veteran claims that he has current left knee and left hip 
disabilities as a result of his low back disability.  The 
Veteran's service treatment records reflect no symptomatic 
complaints, treatment for, or diagnoses of a left knee or 
left hip disability.  The Board does note complaints with 
respect to the Veteran's right knee that were resolved during 
service.  Also, the Veteran does not allege his left knee and 
left hip disabilities began while in the service.  Rather, he 
alleges his current disorders developed decades after service 
as a result of his low back disability.

The Board notes the Veteran has current diagnosed 
disabilities of the left knee; specifically, osteoarthritis 
of the left knee and subsequent left total knee arthroplasty.  
With respect to the left hip, in May 2005 the Veteran was 
observed to have fairly minimal degenerative changes in and 
around the left hip.  In October 2005 the Veteran was seen 
for left hip pain with markedly decreased range of motion, 
but with normal x-ray findings.  The examiner opined a 
possible connection with the low back or the left knee.  
Thus, the Veteran has a current diagnosed disability with 
respect to both the left knee and left hip.  

The crucial inquiry, therefore, is whether the Veteran's 
current left hip and left knee disabilities were incurred in 
or aggravated by his military service.  For the reasons and 
bases set forth below, the Board concludes they were not.  

With respect to the Veteran's claim that his current left 
knee and left hip disabilities were caused or aggravated by 
his low back disability, as discussed above, service 
connection has not been established for any disability, to 
include the low back.  As such, service connection may not be 
established for a left knee or left hip disability, as 
secondary to a service-connected low back disability, as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

With regards to otherwise granting service connection on a 
direct basis, the Board notes that regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service or symptomatology was consistent from service.  38 
C.F.R. 3.303(d) (2009).  Currently, there is no evidence of 
record indicating the Veteran was treated for or diagnosed 
with a left knee or left hip disability in service, nor does 
the Veteran argue the disorders began in service or that he 
experienced a continuity of symptomatology from service.  
Furthermore, no medical opinion has related his current left 
knee or left hip disabilities directly to service or any 
other incident of military service.  Therefore, service 
connection for left knee or left hip disabilities on a direct 
basis is not warranted. 
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

TDIU

The Veteran contends that his low back, left knee, and left 
hip disabilities have rendered him unemployable and requests 
a TDIU. 
 
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009). 
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background, including his employment and educational history.  
38 C.F.R. §4.16(b).
 
As discussed above, the Veteran does not have a single 
disability rated as 60 percent disabling, nor has a combined 
disability rating of 70 percent.  In fact, the Veteran is not 
service-connected for any disabilities, including those he 
contends render him unable to work.  Consequently, a TDIU 
rating is not warranted, and must be denied for lack of 
entitlement under the law.  See Sabonis, supra.




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for kyphosis due to 
congenital Scheuermann's disease has not been received and, 
therefore, the claim is denied.

Entitlement to service connection for a left knee disability, 
claimed as secondary to a low back disability, is denied.

Entitlement to service connection for a left hip disability, 
claimed as secondary to a low back disability, is denied.

Entitlement to a TDIU is denied as a matter of law.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


